Citation Nr: 9907490	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-09 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1955.

This appeal arises from a rating decision of December 1995 
from the Montgomery, Alabama, Regional Office (RO).

The veteran was scheduled for a hearing before a member of 
the Board of Veterans' Appeals (Board) on July 13, 1998, but 
he did not appear for the hearing.  The record indicates that 
the veteran contacted the RO by telephone on July 7, 1998, to 
request a hearing date change.  A change in a Board hearing 
date may be made in writing up to two weeks prior to the 
scheduled date for good cause shown, however, the veteran's 
telephone contact was less than two weeks prior to the 
hearing date.  38 C.F.R. § 20.704(c)(1) (1998).  
Additionally, the veteran has not asserted that his failure 
to appear was for good cause but rather he only indicated 
that his attorney would be out of town.  38 C.F.R. 
§ 20.704(c)(2) (1998).  Furthermore, no communication has 
been submitted to the Board within 15 days of the July 13, 
1998, hearing date that could be construed as a motion for a 
new hearing.  Therefore, the veteran's case will be processed 
by the Board as though his hearing request had been 
withdrawn.  38 C.F.R. § 20.704(d) (1998).


REMAND

A July 21, 1998, VA letter to the veteran indicated that his 
case was being certified to the Board for disposition.  
However, on February 3, 1999, a statement and Department of 
Veterans Affairs (VA) medical records dated prior to 
certification of the case to the Board were received from the 
veteran at the Board.  These medical records were received 
more than 90 days after the case was certified and good cause 
was not shown for the delay in submitting the records.  
38 C.F.R. § 20.1304(a), (b)(1) (1998).  However, VA medical 
records, even if not associated with the claims file, are in 
the possession of the agency and thus part of the veteran's 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Since a 
waiver of consideration of these VA medical records by the RO 
was not received, the case must be returned to the RO for 
consideration of these additional VA medical records.  
38 C.F.R. § 20.1304(c) (1998)


Accordingly, this case must be REMANDED for the following:

The RO should again review the veteran's 
claim, including the VA medical records 
received at the Board in February 1999, 
and determine whether service connection 
for a left shoulder disability can be 
granted.  

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action unless so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


